 



Exclusive Business Cooperation Agreement

 

This Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into by and between the following parties on June 13, 2016 in Hong Kong
(“HK”).

 

Party A: Greenpro Holding Limited Address: Suite 2201, 22/F, Malaysia Building,
50 Gloucester Road, Wan Chai, Hong Kong     Party B: Greenpro Synergy Network
Limited Address: Suite 2201, 22/F, Malaysia Building, 50 Gloucester Road, Wan
Chai, Hong Kong

 

Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.

 

Whereas,

 

1.

 



 Party A is a Limited Liability Company established in Hong Kong, and has the
necessary resources to provide consulting services;

    2. Party B is a company with exclusively domestic capital registered in Hong
Kong and may engage in for providing an integrated platform for members to
create and grow their wealth (collectively, the “Principal Business”);     3.
Party A is willing to provide Party B with technical support, consulting
services and management services on exclusive basis in relation to the Principal
Business during the term of this Agreement, utilizing its advantages in
technology, human resources, and information, and Party B is willing to accept
such services provided by Party A or Party A’s designee(s), each on the terms
set forth herein.

 

Now, therefore, through mutual discussion, the Parties have reached the
following agreements:

 

1

Services Provided by Party A

         1.1 Party B hereby appoints Party A as Party B’s exclusive services
provider to provide Party B with complete technical support, business support
and related consulting services during the term of this Agreement, in accordance
with the terms and conditions of this Agreement, which may include all necessary
services within the scope of the Principal Business as may be determined from
time to time by Party A, such as but not limited to Provides information
technology consulting services, management software development, sales computer
hardware and software research, development and sales.          1.2 Party B
agrees to accept all the consultations and services provided by Party A. Party B
further agrees that unless with Party A’s prior written consent, during the term
of this Agreement, Party B shall not directly or indirectly accept the same or
any similar consultations and/or services provided by any third party and shall
not establish similar corporation relationship with any third party regarding
the matters contemplated by this Agreement. Party A may appoint other parties,
who may enter into certain agreements described in Section 1.3 with Party B, to
provide Party B with the consultations and/or services under this Agreement.

 

   

 

 

   1.3 Service Providing Methodology              1.3.1  Party A and Party B
agree that during the term of this Agreement, where necessary, Party B may enter
into further technical service agreements or consulting service agreements with
Party A or any other party designated by Party A, which shall provide the
specific contents, manner, personnel, and fees for the specific technical
services and consulting services.              1.3.2  Party B hereby grants to
Party A an irrevocable and exclusive option to purchase from Party B, at Party
A’s sole discretion, any or all of the assets of Party B, to the extent
permitted under the Hong Kong SAR laws, at the lowest purchase price permitted
by the Hong Kong SAR laws. In this case, the Parties shall enter into a separate
assets transfer agreement, specifying the terms and conditions of the transfer
of the assets.          2. The Calculation and Payment of the Service Fees

 

   2.1 The Parties agree that in respect to the services provided by Party A to
Party B contemplated in this Agreement, Party B shall pay Party A, the service
fees (the “Service Fees”). During the term of this Agreement, the Service Fees
to be paid to Party A by Party B shall be calculated quarterly based on the
following formula: the time of services rendered to Party B by the employees of
Party A multiplies the corresponding rate, plus amount of the services fees or
ratio decided by the board of directors of Party A based on the value of
services rendered by Party A and the actual income of Party B from time to time.
In the event the board of directors of Party A does not adjust the aforesaid
amount of service fees or ratio, the Service Fees shall be exercised in
accordance with the amount of ratio decided by the latest board of directors of
Party A. In any event, the service fees shall be substantially equal to all of
the net income of Party B, subject to any requirement by Hong Kong SAR law and
Article of Association. The following elements shall be taken into consideration
in adjusting or deciding the Service Fees:              2.1.1

The complexity and difficulty of the services; 

             2.1.2

The required time of such services rendered by the employees of Party A; 

             2.1.3 The exact content and commercial value of the services;      
       2.1.4 The market price of the services of the same kind.            2.2
As unanimously agreed upon by the Parties, the exact calculation and payment
methods of the Service Fees may be amended by entering into a separate written
agreement.           2.3 Unless otherwise unanimously agreed upon by the
Parties, the Service Fees to be paid by Party B to Party A pursuant to this
Agreement shall not include any deduction or offset.

 

3. Confidentiality Clauses          3.1 The Parties acknowledge that the
existence and the terms of this Agreement and any oral or written information
exchanged between the Parties in connection with the preparation and performance
this Agreement are regarded as confidential information. Each Party shall
maintain confidentiality of all such confidential information, and without
obtaining the written consent of the other Party, it shall not disclose any
relevant confidential information to any third parties, except for the
information that: (a) is or will be in the public domain (other than through the
receiving Party’s unauthorized disclosure); (b) is under the obligation to be
disclosed pursuant to the applicable laws or regulations, rules of any stock
exchange, or orders of the court or other government authorities; or (c) is
required to be disclosed by any Party to its shareholders, investors, legal
counsels or financial advisors regarding the transaction contemplated hereunder,
provided that such shareholders, investors, legal counsels or financial advisors
shall be bound by the confidentiality obligations similar to those set forth in
this Section. Disclosure of any confidential information by the staff members or
agencies hired by any Party shall be deemed disclosure of such confidential
information by such Party, which Party shall be held liable for breach of this
Agreement. This Section shall survive the termination of this Agreement for any
reason.          3.2

The Parties agree that this Section shall survive changes to, and rescission or
termination of, this Agreement.

 

 

   

 

 

4. Representations and Warranties           4.1

Party A hereby represents and warrants as follows:

 

 

 

   4.1.1  Party A is a limited liability company legally registered and validly
existing in accordance with the laws of Hong Kong SAR.              4.1.2  Party
A has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution, delivery and performance of this Agreement.
Party A’s execution, delivery and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party A.      
       4.1.3  This Agreement constitutes Party A’s legal, valid and binding
obligations, enforceable in accordance with its terms.           4.2 Party B
hereby represents and warrants as follows:             4.2.1

Party B is a company legally registered and validly existing in accordance with
the laws of Hong Kong SAR and has obtained the relevant permit and license for
engaging in the Principal Business in a timely manner; 

            4.2.2

Party B has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution, delivery and performance of this Agreement.
Party B’s execution, delivery and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party A. 

             4.2.3  This Agreement constitutes Party B’s legal, valid and
binding obligations, and shall be enforceable against it.         5.
Effectiveness and Term           5.1 This Agreement is executed on the date
first above written and shall take effect as of such date. Unless earlier
terminated in accordance with the provisions of this Agreement or relevant
agreements separately executed between the Parties, the term of this Agreement
shall be 10 years.           5.2 The term of this Agreement may be extended if
confirmed in writing by Party A prior to the expiration thereof. The extended
term shall be determined by Party A, and Party B shall accept such extended term
unconditionally.       6. Termination           6.1

Unless renewed in accordance with the relevant terms of this Agreement, this
Agreement shall be terminated upon the date of expiration hereof. 

        6.2

During the term of this Agreement, Party B shall not terminate this Agreement
prior to its expiration date. Nevertheless, Party A shall have the right to
terminate this Agreement upon giving 30 days’ prior written notice to Party B at
any time. 

     

 



6.3 The rights and obligations of the Parties under Articles 3, 7 and 8 shall
survive the termination of this Agreement.

 

   

 



 

7. Governing Law and Resolution of Disputes         7.1  The execution,
effectiveness, construction, performance, amendment and termination of this
Agreement and the resolution of disputes hereunder shall be governed by the laws
of Hong Kong SAR.          7.2  In the event of any dispute with respect to the
construction and performance of this Agreement, the Parties shall first resolve
the dispute through friendly negotiations. In the event the Parties fail to
reach an agreement on the dispute within 30 days after either Party’s request to
the other Parties for resolution of the dispute through negotiations, either
Party may submit the relevant dispute to the Hong Kong International Arbitration
Centre for arbitration, in accordance with its Arbitration Rules. The
arbitration shall be conducted in Hong Kong, and the language used in
arbitration shall either be Chinese or English. The arbitration award shall be
final and binding on all Parties.         7.3  Upon the occurrence of any
disputes arising from the construction and performance of this Agreement or
during the pending arbitration of any dispute, except for the matters under
dispute, the Parties to this Agreement shall continue to exercise their
respective rights under this Agreement and perform their respective obligations
under this Agreement.       8. Indemnification         Party B shall indemnify
and hold harmless Party A from any losses, injuries, obligations or expenses
caused by any lawsuit, claims or other demands against Party A arising from or
caused by the consultations and services provided by Party A to Party B pursuant
this Agreement, except where such losses, injuries, obligations or expenses
arise from the gross negligence or willful misconduct of Party A.

 

9. Notices            9.1 All notices and other communications required or
permitted to be given pursuant to this Agreement shall be delivered personally
or sent by registered mail, postage prepaid, by a commercial courier service or
by facsimile transmission to the address of such Party set forth below. A
confirmation copy of each notice shall also be sent by email. The dates on which
notices shall be deemed to have been effectively given shall be determined as
follows:             9.11 Notices given by personal delivery, by courier service
or by registered mail, postage prepaid, shall be deemed effectively given on the
date of receipt or refusal at the address specified for notices.            
9.1.2 Notices given by facsimile transmission shall be deemed effectively given
on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).           9.2 For the purpose of
notices, the addresses of the Parties are as follows:

 

  Party A: Greenpro Holding Limited       Address: Suite 2201, 22/F, Malaysia
Building, 50 Gloucester Road, Wan Chai, Hong Kong   Attn: Lee Chong Kuang  
Phone:

+852 3111 7718



      Party B: Greenpro Synergy Network Limited       Address: Suite 2201, 22/F,
Malaysia Building, 50 Gloucester Road, Wan Chai, Hong Kong   Attn: Loke Che
Chan, Gilbert   Phone: +852 3111 7718

 

   9.3 Any Party may at any time change its address for notices by a notice
delivered to the other Party in accordance with the terms hereof.

 

   

 

 

 10. Assignment         10.1  Without Party A’s prior written consent, Party B
shall not assign its rights and obligations under this Agreement to any third
party.         10.2

Party B agrees that Party A may assign its obligations and rights under this
Agreement to any third party upon a prior written notice to Party B but without
the consent of Party B. 

       11. Severability         In the event that one or several of the
provisions of this Agreement are found to be invalid, illegal or unenforceable
in any aspect in accordance with any laws or regulations, the validity, legality
or enforceability of the remaining provisions of this Agreement shall not be
affected or compromised in any aspect. The Parties shall strive in good faith to
replace such invalid, illegal or unenforceable provisions with effective
provisions that accomplish to the greatest extent permitted by law and the
intentions of the Parties, and the economic effect of such effective provisions
shall be as close as possible to the economic effect of those invalid, illegal
or unenforceable provisions.        12. Amendments and Supplements       Any
amendments and supplements to this Agreement shall be in writing. The amendment
agreements and supplementary agreements that have been signed by the Parties and
that relate to this Agreement shall be an integral part of this Agreement and
shall have the same legal validity as this Agreement.        13. Language and
Counterparts         This Agreement is written in English language in two
copies, each Party having one copy with equal legal validity.

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Business Cooperation Agreement as of the date first above
written.

 

Party A: Greenpro Holding Limited         By: /s/ Lee Chong Kuang   Name:  Lee
Chong Kuang   Title: Director        

Party B: Greenpro Synergy Network Limited

        By: /s/ Loke Che Chan, Gilbert   Name:  Loke Che Chan, Gilbert   Title:
Director  

 

   

 





 